Citation Nr: 1734695	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-27 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an earlier effective date for the grant of service connection for status-post hysterectomy with right salpingo-oophorectomy, due to uterine fibroids and ovarian cyst.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1981 to February 2001.

This case comes before the Board of Veterans' Appeals (the Board) from the September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

The Veteran first raised a claim for entitlement to service connection for uterine fibroids in an August 24, 2010, VA Form 21-526b Veteran Supplemental Claim.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to August 24, 2010 for the grant of service connection for status-post hysterectomy with right salpingo-oophorectomy, due to uterine fibroids and ovarian cyst have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157 (in effect prior to March 24, 2015), 3.151, 3.159, 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

	I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters in September 2010 and December 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Service treatment records (STRs), service personnel records, VA treatment records, private treatment records from identified providers, and lay statements have been associated with the record.  

	II.  Earlier Effective Date

Legal Criteria

The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

A claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An intent to apply for benefits is an essential element of any claim, whether formal or informal.  Criswell v. Nicholson, 20 Vet. App. 501 (2006).  A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Lalonde v. West, 12 Vet. App. 378 (1999).  An informal claim is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

In general, the effective date of an award based on an original claim for benefits is based on the filing of a claim for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.151.  See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are generally awarded based on the date of receipt of the claim.  38 C.F.R. § 3.1(r), 3.400.  Specifically with respect to service connection granted on a direct basis, such as the Veteran's uterine fibroid condition which was established as directly related to military service, governing regulation provides that the effective date will be the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from active duty; otherwise the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  All effective date determinations must be based upon the facts found, unless otherwise specifically provided.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. § 3.400.

Factual Background and Analysis

The Veteran filed a claim for service connection for both eyes, right knee, right knee surgeries, lower back problems, allergies/sinus infection, and hives/feet.  See March 2002 VA 21-526 Veterans Application for Compensation or Pension.  Accordingly, the AOJ conducted development associated with her claims and multiple documents were associated with the claims file as of March 2002, including STRs.  In an August 2002 rating decision, the RO granted service connection for keratoconus bilateral eyes, instability right knee status post arthroscopy and repair of medial meniscus, degenerative disc disease lumbosacral spine L4-5, allergic rhinitis (claimed as allergies sinus infection), and denied
service connection for hyperhydrosis and bromidrosis bilateral feet (claimed as hives/feet).  The Veteran was notified of that decision and did not initiate an appeal.

On August 24, 2010, the Veteran filed a claim for service connection for uterine fibroids.  See August 2010 VA Form 21-526b Veteran Supplemental Claim.  

In conjunction with her August 2010 service connection claim, she was afforded a June 2011 VA gynecological examination.  The examination report indicated that the Veteran described the onset of heavy menstrual bleeding in 1982 and was treated with various oral contraceptives to help cramping and bleeding without improvement.  She reported a long history of lower abdominal pain and underwent total abdominal hysterectomy with right salpingo-oophorectomy due to uterine fibroids with 18 week size uterus and right ovarian cyst in September 2010.  
In a September 2011 rating decision, the Veteran was granted service connection for status-post hysterectomy with right salpingo-oophorectomy due to uterine fibroids and ovarian cyst with an evaluation of 30 percent, effective August 24, 2010; an evaluation of 100 percent, assigned from September 16, 2010; and an evaluation of 30 percent, assigned from January 1, 2011.

Thereafter, in September 2012 notice of disagreement (NOD) the Veteran asserted that she should be assigned an earlier effective date dating back with her "original claim in 2002."  The Veteran reported that she felt she was not diagnosed correctly and therefore, her uterine fibroid condition was not a part of her "original claim."  The Veteran's representative asserted that the Veteran is entitled to an earlier effective date based on her "original disability claim (received 4 March 2002)" and contended that she had an "inferred claim" based on her lay statements and STRs, including uterine fibroid treatment in 1983 at an Airforce Base hospital and December 1997 notation of a history of left ovarian cyst.  See January 2017 Informal Hearing Presentation. 

Upon careful and thorough review of the Veteran's claims file, the Board concludes that the claim received in 2002 was not a claim for uterine fibroids.  In this case, the currently assigned effective date of August 24, 2010 for the grant of service connection for status-post hysterectomy with right salpingo-oophorectomy, due to uterine fibroids and ovarian cyst is the earliest possible effective date supported by law, because this is the first point in time when the Veteran expressed any intent to VA that she was entitled to service connection for uterine fibroids.  There is no indication that her March 2002 claims for service connection included uterine fibroids.  As noted above, she did not file a claim for entitlement to service connection for uterine fibroids until August 2010.

Although the Veteran's STRs referenced a history of ovarian cyst/uterine fibroid, when these records were associated with the claims file in March 2002, the Veteran submitted no correspondence or indicated that she had an intent to apply for the benefit of service connection for uterine fibroids.  Informal claims must identify the benefit sought.  Because the STRs were associated with the claims file in conjunction with her March 2002 claims for service connection for both eyes, right knee, right knee surgeries, lower back problems, allergies/sinus infection, and hives/feet and she did not in any way identify service connection or compensation for uterine fibroids, the STRs and March 2002 claims cannot be viewed as an informal claim for service connection for uterine fibroids. 

To the extent that the Veteran's STRs reflected symptoms and treatment for uterine cyst/uterine fibroid prior to her August 2010 claim for service connection for uterine fibroids, these records cannot by themselves serve as an informal claim for service connection.  As set forth above, an informal claim must be a communication from the Veteran or her representative, and in this case, there was no such communication until August 24, 2010. 

Importantly, medical evidence reflecting treatment for and diagnosis of a condition does not constitute, by itself, an informal original claim for service connection under 38 C.F.R. § 3.155(a), "because the mere presence of the medical evidence does not establish an intent on the part of the veteran to seek" service connection for that condition.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).

Similarly, the provisions of 38 C.F.R. § 3.157 provide that receipt of clinical reports of examination or hospitalization may serve as informal claims "for increase or to reopen" where the claim is for an already service-connected condition.  The date of receipt of such clinical evidence may serve to form the basis for an earlier effective date for the subsequent award of VA benefits if such benefits derive from (1) a claim for increased evaluation or (2) an application to reopen a claim for compensation denied because the service-connected disability was not of compensable degree.  In this case, however, there was no prior claim for service connection for uterine fibroids as service connection for uterine fibroids had not yet been raised.  Thus, the provisions of 38 C.F.R. § 3.157 (in effect prior to March 24, 2015) are not for application in the instant case. 

The Court has endorsed this interpretation of 38 C.F.R. § 3.157 (in effect prior to March 24, 2015) as follows: "[T]he Secretary by regulation has specifically limited the use of medical examination reports as informal claims to circumstances where a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree."  38 C.F.R. § 3.157(b).  King v. Shinseki, 23 Vet. App. 464, 468 (2010).

In other words, the simple existence of medical records reflecting symptoms and treatment of a uterine cyst/uterine fibroids, without any communication from the Veteran herself, cannot be construed as an intention to apply for service connection for uterine fibroid condition.

In conclusion, there is no basis under the provisions of 38 U.S.C.A. § 5110 or 38 C.F.R. § 3.400, for an award of an effective date earlier than August 24, 2010 for the grant of service connection for status-post hysterectomy with right salpingo-oophorectomy, due to uterine fibroids and ovarian cyst.  The earliest indication the Veteran intended to pursue a claim for service connection for uterine fibroids was the August 24, 2010 claim.  See August 2010 VA Form 21-526b Veteran Supplemental Claim.  Therefore, the appeal for an earlier effective date is denied.


ORDER

An effective date earlier than August 24, 2010 for the award of service connection of status-post hysterectomy with right salpingo-oophorectomy, due to uterine fibroids and ovarian cyst, is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


